Case: 20-60585     Document: 00515961617         Page: 1     Date Filed: 08/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                           August 2, 2021
                                  No. 20-60585
                                                                           Lyle W. Cayce
                                Summary Calendar                                Clerk


   Franklyne Njang Ngoh,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A213 288 647


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Franklyne Njang Ngoh, a native and citizen of Cameroon, petitions
   for review of the Board of Immigration Appeals’ (BIA) dismissing his appeal
   of the Immigration Judge’s (IJ) denying:       his applications for asylum,
   withholding of removal, and relief under the Convention Against Torture


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60585      Document: 00515961617           Page: 2    Date Filed: 08/02/2021




                                     No. 20-60585


   (CAT). He contends the BIA erred in affirming the IJ’s adverse credibility
   determination, and accordingly he is eligible for relief.
          Our review is limited to the BIA’s decision, but we may consider the
   IJ’s decision to the extent it affected the BIA’s. See Orellana-Monson v.
   Holder, 685 F.3d 511, 517 (5th Cir. 2012). The BIA’s factual findings,
   including credibility determinations, are reviewed for substantial evidence;
   its legal conclusions, de novo. Id. at 517–18; Avelar-Oliva v. Barr, 954 F.3d
   757, 763 (5th Cir. 2020). Determinations regarding eligibility for asylum,
   withholding of removal, and CAT relief are also reviewed for substantial
   evidence. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). To prevail
   under the substantial-evidence standard, petitioner must show the evidence
   in his favor “was so compelling that no reasonable factfinder could conclude
   against it”. Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009).
          In affirming the IJ’s adverse credibility determination, the BIA relied
   on inconsistencies that Njang Ngoh contends are not inconsistencies at all or
   are too trivial to justify the IJ’s finding. An adverse credibility assessment,
   however, may be based on “any inconsistency”, even if it does not go to the
   heart of applicant’s claim. Avelar-Oliva, 954 F.3d at 768; see Ghotra v.
   Whitaker, 912 F.3d 284, 289 (5th Cir. 2019); 8 U.S.C. § 1158(b)(1)(B)(iii).
   As for Njang Ngoh’s asserting certain statements are not inconsistent, he has
   not established “no reasonable factfinder could come to the same
   conclusion[s]” as the BIA. Wang, 569 F.3d at 540; see Avelar-Olivia, 954 F.3d
   at 768–69. Njang Ngoh has not established “the evidence compels” us to
   conclude otherwise, and the adverse credibility finding stands. Accordingly,
   substantial evidence supports the IJ’s determining Njang Ngoh failed to
   show he qualifies for asylum or withholding of removal. See Singh v. Sessions,
   880 F.3d 220, 224–26 (5th Cir. 2018); see also Dayo v. Holder, 687 F.3d 653,
   657–58 (5th Cir. 2012).




                                          2
Case: 20-60585      Document: 00515961617           Page: 3    Date Filed: 08/02/2021




                                     No. 20-60585


          An alien may obtain protection under CAT if he shows, inter alia, he
   is more likely than not to be tortured if removed to the proposed country of
   removal. Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015). The BIA
   concluded Njang Ngoh failed to make this showing, and he has not
   demonstrated the evidence compels a contrary conclusion. Wang, 569 F.3d
   at 537. Although Njang Ngoh also contends the BIA improperly limited its
   review of his CAT claim by considering only some of the evidence, we lack
   jurisdiction to consider this contention because he failed to raise it before the
   BIA. See Omari v. Holder, 562 F.3d 314, 318–19, 320–21 (5th Cir. 2009).
          DISMISSED in part; DENIED in part.




                                          3